Ronorable Bemy Wade               Cpinion No. IN-&7
District Attorney
Records Building                  k:   Duty of the cotultg
I&Alas, Texas                          Clerk to search re-
                                       cords.
Dear Nr. Wade:
         In your recent letter you have requested fhfs offlce
to render an opinion as to whether the County Clerk has a
duty to search the records which are under his control and
supervision and guarantee the correctness thereof to the party
requesting the search be made.
         The duties of a public off%cer, in general, have been
ciescribedas follows: (67 C.J.S,.396, Officers, Section 110).
             "The duties of a public officer are
        usually prescribed by statute, but it has
        been observed that such statutes seldom,
        if ever, define with precise aocuracy the
        full scope of such duties. Generally the
        duties of a public office include those
        lying fairly within its scope, those essen-
        tial to the accomplishment of the main pur-
        pose for which the office was created, and
        those which although incidental and collat-
        eral, serve tc promote the accomplish5snt
        of the principal purposes. . . ."
         Specifically, the duty of public officers to conduct
searches of their records and certify the result, upon request,
has been described as follows: (IO Am. Jur. 99, Clerks of
Courts, Section 14).
              I,      In some atates it Is made
         the duty'of:Clerks of Courts, prothono-
         taries, and other officials having the
         custody of public records to make searches
         and certify the result, and it Is held
         that the officer Is liable for any error
         or misstatement in such certificate, but
         without statutory provision such services
Honorable Henry Wade, page 2    (~~-607)


        are not part of the official duty of
        Clerks of the Courts. . . ."
         The duties and functions of the County Clerk are set
forth In Articles 1935 through 1948, Vernon's Civil Statutes.
Article 1941 provides that the County Clerk shall act as ex-
officio recorder and maintain such records as necessary. Arti-
cle 1945 provides that the County Clerk shall keep such other
records as may be required by law and that they shall be opens
to inspection and examination by any citizen who shall have the
right to make copies of the same. Nowhere do the statutes lm-
pose a duty upon the County Clerk to search the records main-
tained by him, and to certify the results of his findings.
         Therefore, it is the opinion of this office that the
statutes Impose no duty on the County Clerk to conduct searches
of his records and certify the results of such searches. With
reference to the foregoing quote from Corpus Juris Secundum,
neither does such service seem to be necessary to accomplish
the principal purposes for which the office of County Clerk
was created.
                               SUMMARY
               The County Clerk has no duty to
               search the records under his con-
               trol and guarantee the correct-
               ness thereof.
                                         Yours very truly,
                                         WILL WILSON



JLE:rm:zt
APPROVED:
OPINION COMMITTEE
Qeo. P. Blackburn, Chalrman
Riley Eugene Fletcher
Dean Davis
Elmer McVey
Paul W. Floyd, Jr.
REVIEWED FORTHE ATTORNEY GENERAL
BY: W. V. Geppert